Order affirmed, without costs; no opinion.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel and Jasen. Judge Keating dissents and votes to reverse and deny the motion to dismiss the complaint on the ground that the complaint and buttressing affidavits are sufficient to present a triable issue as to whether the foreign divorce decree and rescission of the separation agreement were induced by the coercion, duress, fraud and breach of confidential relationship on the part of decedent husband (Averbuck v. Averbuck, 270 App. Div. 116; cf. Cohn v. Lionel Corp., 21 N Y 2d 559).